Citation Nr: 1642451	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include as due to service-connected right foot immersion.

2.  Entitlement to a compensable evaluation for bilateral hearing loss prior to November 12, 2015, and in excess of 10 percent on or after November 12, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009, April 2010, and June 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a May 2015 decision, the Board remanded the Veteran's claims for an increased evaluation for hearing loss and entitlement to TDIU and denied the claim for service connection for a right foot disorder.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In November 2015, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion) and vacated the portion of the Board's May 2015 decision denying entitlement to service connection for a right foot disorder.  In response to the November 2015 order, the Board remanded the claim for service connection for a right foot disorder claim in December 2015.  However, the Veteran had changed his representation, and in February 2016, the Board vacated its December 2015 remand to reflect the appropriate representative.

A letter was sent to the Veteran and his appropriate representative in February 2016 in which he was given 90 days from the date of the letter or until the date of the Board's new decision, whichever came first, to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran's representative submitted a brief in support of the appeal in August 2016.  The representative then submitted additional supporting evidence with waivers and statements.

During the pendency of the appeal, in an April 2016 rating decision, the AOJ increased the evaluation for the Veteran's service-connected bilateral hearing loss disability to 10 percent effective from November 12, 2015.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issue of entitlement to an increased evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has met the schedular requirement for TDIU, and his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. 

2.  The Veteran's right foot onychomycosis was caused by his service-connected immersion foot.

3.  A right foot disorder other than onychomycosis and immersion foot did not manifest in service or within one year thereafter and is not otherwise related to the Veteran's military service and is not caused or aggravated by his service-connected right immersion foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.50, 3.102, 3.340, 3.341, 3.1000, 4.16 (2015).

2.  Right foot onychomycosis is proximately due to or the result of his service-connected right immersion foot.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  A right foot disorder other than right immersion foot and onychomycosis was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the decision below, the Board has granted entitlement to TDIU and to service connection for right foot onychomycosis.  Thus, there is no prejudice regardless of whether the duty to notify and assist has been met.

To the extent that the Board has denied the claim for service connection for a right foot disorder other than onychomycosis and immersion foot, the Board finds that the duty to notify has been met. In this regard, the RO provided the Veteran notice letters in June 2009 and January 2016.  Those letters informed the Veteran about the information and evidence that is necessary to substantiate his claim for service connection on a direct and secondary basis and advised him of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  The claim was readjudicated in a supplemental statement of the case. See Prickett v. Nicholson, 20 Vet. App. at 376 (2006).

Additionally, the Veteran and his representative have not alleged any prejudice as a result of any notification error. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran and his representative have not identified any other outstanding records that are pertinent to the issue being decided herein.

The Veteran was also afforded VA examinations in July 2009 and January 2016, and a VHA opinion was obtained in July 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). The Board finds that the July 2016 VHA opinion is adequate to decide the case, as it is predicated on a review of the Veteran's claims file and his reported history.  As discussed below, the examiner also provided a rationale for his opinion. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4) (2015). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


I.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to TDIU. 

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), assigned a 70 percent evaluation; tinnitus, assigned a 10 percent evaluation; bilateral hearing loss, assigned a 10 percent evaluation; malaria, assigned a noncompensable evaluation; and right immersion foot, assigned a noncompensable evaluations.  His combined evaluation is 80 percent.  Thus, the Veteran has met the schedular criteria for TDIU. 

The evidence also demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  In this regard, in August 2005, VA treatment records noted that the Veteran was not currently working due to his physical health.  The treatment provider, M.C. (initials used to protect privacy) stated that the Veteran had experienced work-related stress problems relating to authority figures and preferred to work alone.  The Veteran also reported that his ability to concentrate and complete tasks was negatively impacting his relationship with his supervisor and was causing him to lose emotional control, which resulted in anger outbursts.

A March 2006 VA treatment record indicates that the Veteran had recently lost his job due to business slowing.  In December 2007, the Veteran reported that he had been fired from a job after arguing with a co-worker over Vietnam.

A February 2008 VA assessment noted a history of workplace violence due to a lack of impulse and anger control.  It was also reported that the Veteran had a history of being unable to hold jobs for long periods of time due to his emotional state.  It was further indicated that the Veteran was unemployed at that time and that future employment prospects were extremely poor.  

The Veteran underwent a VA examination for his PTSD in March 2010.  At that time, the examiner opined that the Veteran's PTSD did affect his employment, but noted that it would not preclude him from all types of employment.

In July 2010, M.C. submitted a statement in support of the Veteran's claim for TDIU.  In that statement, he reiterated the Veteran's inability to hold jobs for long periods of time and his history of workplace violence.  It was noted that he was unable to deal with co-workers and managers.  M.C. opined that the prospect for future employment was not realistic.  In so doing, he cited to the June 2010 rating decision, wherein the RO noted that the Veteran's former employers had not cited to PTSD as an indication of why the Veteran left his previous jobs and to the March 2010 VA examination, which found that the Veteran could be trained in another occupation.  He opined that the RO should realistically consider the preponderance of the evidence, the Veteran's age, and his ability at this time to make occupational changes in reaching its determination.

An August 2011 decision by the Social Security Administration (SSA), although not determinative on the Board, found that the Veteran was disabled and unable to work as a result of several disorders, to include his PTSD.

The Veteran submitted a private vocational assessment dated in September 2016, from a vocational expert, R.G.  After a review of the claims file and an assessment by telephone, she found that it was more likely than not that the Veteran's service-connected disabilities had prevented him from securing and following substantially gainful employment since 2009.  In support of her opinion, the examiner discussed the Veteran's PTSD symptoms at length and also noted that his vocational background showed that the Veteran did not have the necessary vocational skills considered for sedentary work.

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities have rendered him unemployable.  The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995). 

After weighing the evidence, the Board finds the reports of the Veteran's VA treatment providers and R.G. to be more probative than the March 2010 VA examination report.  Although the March 2010 VA examiner found that the Veteran was capable of finding some forms of employment despite his PTSD, the Board notes that the examiner's opinion does not appear to have considered all relevant evidence.  For example, the March 2010 VA examiner suggested that the Veteran attempt find a job at a nursey because he liked gardening; however, she did not address the Veteran's inability to hold jobs, his difficulty dealing with co-workers and mangers, or his history of workplace violence in making such a suggestion.  Thus, it appears that she was not considering all relevant factors in opining that the Veteran could perform a job a nursery merely because the Veteran enjoyed gardening.  In contrast, M.C. and R.G. offered opinions based on a thorough and detailed review of all of the evidence of record and/or personal knowledge of the Veteran's disorder as his medical provider and offered a complete rationale for the opinions reached that are clearly supported by the evidence of record.  Thus, the Board finds that entitlement to TDIU is warranted. 


II.  Right Foot Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran has claimed that, separate from his service-connected immersion foot disorder, he should be service-connected for a right foot injury that occurred while in service.  Specifically, he has stated that he was injured while repairing an M-48 track while in Vietnam.  It has also been argued that the right foot disorder is secondary to his service-connected immersion foot disability.  

The Veteran's service treatment records show that his feet were normal at his December 1967 induction examination and that no foot diagnosis was noted.  He was later seen for immersion foot while in service, and he was treated again at the foot clinic in April 1968.  A diagnosis of hyperkeratosis plantaris was documented in June 1969.  At the Veteran's August 1970 separation examination, no foot disorder was noted or reported.  The service treatment records do not mention or reference any foot injury or trauma following a repair of an M-48 track.

In April 2004, the Veteran submitted a claim for service connection for a bilateral foot disorder.  He was afforded a VA examination in connection with that claim in July 2004 at which time he reported having frequent heel pain and yellow toe discoloration.  The Veteran denied having any trauma to the feet and did not report an injury to the foot during service in Vietnam while working on an M-48 track at that time.  

The Veteran was granted service connection for right foot immersion in an April 2005 rating decision.  

The Veteran's VA treatment records note a diagnosis of onychomycosis and severe tinea pedis at a May 2005 appointment.  At an appointment in December 2008, a medical provider noted that the tinea pedis was stable, but the Veteran reported a lesion on the ball of the right foot.  The assessment was a fibroma of the right foot.

The Veteran was afforded a VA examination in July 2009 at which time it was noted that the Veteran had developed a mass in his right foot over the last year.  The examiner diagnosed the Veteran with onychomycosis, hyperkeratosis plantaris, and fibromatosis.  He opined that the hyperkeratosis plantaris dated back to Vietnam and was as likely as not the same condition he was treated for while in service; however, the examiner opined that the fibromatosis was unrelated to the condition he was treated for while on active duty.  The examiner did not provide rationale in support of his opinion and did not render any opinion as to the onychomycosis.  As such, this opinion has limited probative value.

VA treatment records show that the Veteran again reported a painful bump in his right foot at an appointment in May 2014.  In June 2016, the Veteran was treated for onychomycosis and was given a diagnosis of plantar fibromatosis vs. ganglion cyst of the bilateral feet.

The Veteran was afforded another VA examination in January 2016 during which he was diagnosed with degenerative arthritis and an epidermoid or ganglion cyst.  The examiner opined that the conditions were less likely than not related to service, but also indicated that he was unable to confirm whether the Veteran's conditions were related to his service-connected immersion foot disorder without resorting to mere speculation.  Thus, this opinion also has limited probative value.

The Board subsequently obtained a VHA opinion in July 2016.  The examiner reviewed the Veteran's medical records and found that his onychomycosis was possibly related to service, as his chronic infection of the toe nails could be related to his service-connected immersion foot disorder.  He opined that he would rate such a likelihood as a fifty-fifty possibility.  

The VHA examiner also found that the hyperkeratosis plantaris was more likely than not hereditary in nature and that any relationship to immersion foot was fleeting at best.  He explained that hyperkeratosis that is related to immersion foot is a temporary condition and will resolve along with the other symptoms of that disorder.  

The examiner also determined that the ganglion cyst was not related to the Veteran's military service.  He noted that there was no diagnosis of a right foot mass while in service.  He also explained that, while a ganglion cyst can sometimes be related to a traumatic injury, such a cyst would appear quickly thereafter.  In this case, however, the cyst appeared 40 years following the reported injury.

The VHA examiner further noted that the degenerative arthritis was diagnosed 40 years after service and was not related to service.  Instead, arthritis was more likely related to the Veteran's age and weight.  The examiner also opined that the degenerative arthopathy is totally unrelated to immersion foot.

Finally, the VHA examiner opined that the Veteran's immersion foot had not permanently aggravated any of the Veteran's right foot disorders.  In support of that opinion, he noted that there was no record of permanent scarring or thinning of the plantar surface tissue, which can result from immersion foot, nor were there any diabetic neuropathic type symptoms due to permanent nerve damage found.

After review of all the evidence of record, the Board finds that service connection is warranted for right foot onychomycosis.  In particular, the July 2016 VHA examiner found that the disorder was related to his service-connected immersion foot.  There are no other opinions of record weighing against the claim.

The Board has also considered whether the Veteran is entitled to service connection for any right foot disorder other than onychomycosis and immersion foot.  While the Veteran has been diagnosed with hyperkeratosis, ganglion cyst, and degenerative arthritis of the right foot, such conditions did not manifest in service and are not related to his military service or his service-connected immersion foot.  

Although the Veteran was treated for foot symptoms in service, the service treatment records show that he did not have any foot disorder noted or reported at the time of his August 1970 separation examination.  He also did not seek any treatment for right foot problems for many years after his military service.

With regard to the Veteran's hyperkeratosis, insofar as he is seeking service connection for skin crusting, induration, or recurrent skin thickening, these symptoms have already been contemplated in rating the service-connected as immersion foot.  Moreover, the 2016 VHA examiner opined that hyperkeratosis is more likely hereditary in nature and has a different pathology than immersion foot.  He also opined that any hyperkeratosis that occurred in connection with immersion foot would be temporary in nature and would resolve.  In addition, the examiner found no current signs of permanent scarring or thinning of the plantar surface tissue or neuropathic changes.  

With regard to the Veteran's ganglion cyst and degenerative arthritis, the July 2016 VHA examiner opined that such disorders were not related to service.  In support of that opinion, he noted that there was not a diagnosis of either condition in the service treatment records.  Instead, these conditions were diagnosed approximately 40 years after his separation from service.  The examiner further noted that ganglion cyst and degenerative arthritis have different pathologies than immersion foot, and therefore, are not related.  He opined that a traumatic injury can sometimes cause a ganglion cyst; however, such an injury would appear relatively quickly and not many years after.

The Board acknowledges the Veteran's testimony that his right foot disorder developed in service and has continued since that time.  In that regard, the Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had difficulty with his right foot since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis related to a right foot trauma while in service.  Instead, the Veteran's feet were found to be normal at the time of his separation from service.  Additionally, the Board notes that the Veteran's post-service medical records do not document the presence of a right foot injury, aside from his immersion foot, since service.  At his July 2004 VA examination, the Veteran did not report any trauma to the foot during service, and he was not diagnosed with hyperkeratosis, ganglion cyst, or degenerative arthritis at that time.  Thus, it appears that he has provided inconsistent statements regarding an injury in service, and there is affirmative evidence showing that he has not had these disorders continuously since his military service.

The Board further notes that, in April 2004, the appellant submitted an application for VA compensation benefits, seeking service connection for a bilateral foot condition related to his immersion foot symptoms.  His application, however, is silent as to foot trauma.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Board further acknowledges that the Veteran has previously been granted service connection for a disorder based, in part, upon combat service, and his DD214 shows receipt of the Vietnam Cross of Gallantry with Palm and Frame, which may be indicative of combat service.  The Board notes that, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, this provision does not establish a presumption of service connection; rather it eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

In this case, the Veteran is also lacking evidence of a causal relationship between any injury in service and his current hyperkeratosis, ganglion cyst, and degenerative arthritis.  As the combat presumption does not establish a presumption of service-connection, the combat presumption does not assist the Veteran in this case.

Based on the foregoing, the Board finds that a right foot disorder other than onychomycosis and immersion foot did not manifest in service.  Nor did he develop arthritis within one year thereafter.  There has also not been continuity of symptomatology since his period of service, and no nexus has been established.  Accordingly, the Board finds that service connection is only warranted for the Veteran's onychomycosis.


ORDER

Subject to the laws and regulations governing payment of monetary benefits, TDIU is granted.

Subject to the laws and regulations governing payment of monetary benefits, service connection for onychomycosis is granted.

Service connection for a right foot disorder other than onychomycosis and immersion foot is denied.




REMAND

The Veteran's VA medical records indicate that he was provided audiograms for his hearing loss at an appointment in July 2015 and in 2009.  However, the actual audiogram test results were not associated with the claims file.  As these records may be relevant to the Veteran's claim for an increased evaluation, the Board finds that the AOJ should attempt to obtain the actual audiogram test results from the Veteran's July 2015 and 2009 testing at the VA Medical Center and associate them with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include audiogram test results from audiograms performed in July 2015 and 2009.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


